 Case 2:21-cv-00101 Document 44 Filed 05/13/21 Page 1 of 22 PageID #: 1462



                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON


THE COURTLAND COMPANY, INC.,
a West Virginia Business Corporation,

          Plaintiff,

v.                                   Civil Action No. 2:21-cv-00101

UNION CARBIDE CORPORATION,
a New York Corporation,

          Defendant.


                    MEMORANDUM OPINION AND ORDER


          Pending is the defendant’s motion to dismiss the

plaintiff’s complaint, filed on April 9, 2021 (ECF No. 23).


                            I.    Background


          The plaintiff initiated this action by filing a

complaint on February 9, 2021.      See ECF No. 1.      The complaint

alleges that the plaintiff owns a parcel of real property

abutting Davis Creek in Kanawha County, West Virginia, and that

the defendant owns two adjoining parcels of real property, both

adjacent to the plaintiff’s property.        See id. ¶¶ 8-9.     The

first of the defendant’s properties, referred to as the Filmont

Site, lies roughly northeast of the plaintiff’s property and

also abuts Davis Creek, and the second, referred to as the UCC
 Case 2:21-cv-00101 Document 44 Filed 05/13/21 Page 2 of 22 PageID #: 1463



Railyard, lies roughly east of the plaintiff’s property.           See

id. ¶¶ 9, 12-13, 18.


           The plaintiff alleges that pollutants, at the Filmont

Site and the UCC Railyard, discharge from seeps into two

drainage ditches located at the northern and southern boundaries

of the Filmont Site and then flow into nearby waters of the

United States and West Virginia, namely, Davis Creek and its

tributary, Ward Branch.     See id. ¶¶ 21-24, 28.       The plaintiff

further alleges that the defendant has never had a required

federal or state permit for the discharges.         See id. ¶¶ 9, 28,

58.   Aside from these seep-related discharges, the plaintiff

also alleges that stormwater collected at the Filmont Site and

the UCC Railyard is untreated and discharges directly or

indirectly into Davis Creek.      See id. ¶ 62-64.      The plaintiff

alleges that such discharges have been occurring continuously

for over 30 years without a permit required by federal statute

and regulation.   See id. ¶¶ 63-65, 69-70, 72.


           Based on these allegations, the plaintiff asserts two

counts against the defendant for citizen-suit relief pursuant to

§ 505 of the Water Pollution Prevention and Control Act (“Clean

Water Act”), 33 U.S.C. § 1365.      Count I seeks relief based on

the defendant’s ongoing unpermitted discharges of pollutants

from the Filmont Site into nearby navigable waters, and Count II

                                    2
 Case 2:21-cv-00101 Document 44 Filed 05/13/21 Page 3 of 22 PageID #: 1464



seeks relief based on the defendant’s unpermitted stormwater

discharges of pollutants from the Filmont Site and the UCC

Railyard into nearby navigable waters.        See id. ¶¶ 48-74.


           In its complaint, the plaintiff states that, on

November 10, 2020, it sent pre-suit notice to the defendant and

applicable state and federal officials and agencies, in

compliance with 33 U.S.C. § 1365(b)(1).        See id. ¶ 5; ECF No. 1-

1; see also 33 U.S.C. § 1365(b)(1)(A) (“No [citizen-suit] action

may be commenced . . . under [§ 1365(a)(1)] . . . prior to sixty

days after the plaintiff has given notice of the alleged

violation (i) to the Administrator [of the Environmental

Protection Agency], (ii) to the State in which the alleged

violation occurs, and (iii) to any alleged violator . . . .”).

The plaintiff alleges that the required sixty-day period has

elapsed since the notice was sent without any state or federal

agency commencing an action in a court under § 1365(b)(1)(B).

See ECF No. 1 ¶ 6-7.


           On February 10, 2021, the plaintiff filed an

application for a temporary restraining order (“TRO”).           See ECF

No. 5.   In response, the defendant devoted much of its briefing

to non-merits-based attacks on the plaintiff’s application.

Specifically, the defendant argued that the plaintiff lacks

standing to pursue its Clean Water Act claims; that the

                                    3
 Case 2:21-cv-00101 Document 44 Filed 05/13/21 Page 4 of 22 PageID #: 1465



plaintiff is prevented by the Clean Water Act’s diligent-

prosecution bars from pursuing the claims in a citizen suit in

this court because of administrative proceedings pending before

the West Virginia Department of Environmental Protection

(“WVDEP”) and the Environmental Quality Board (the “Board”);

that the claims are not ripe because of the administrative

proceedings; and that the plaintiff failed to provide sufficient

pre-suit notice before commencing the action.         See ECF No. 7 at

5-16.    The court held a three-day hearing on the TRO application

on February 26, March 1, and March 2, 2021.         See ECF No. 20; ECF

No. 21; ECF No. 22.


             By an April 5, 2021 memorandum opinion and order, the

court denied the plaintiff’s application for a TRO.          See ECF No.

32.     The court determined that the plaintiff failed to show that

it was likely to succeed on the merits.        See id. at 28.     In

reaching this determination, the court rejected the defendant’s

argument that, due to the state administrative proceedings, the

plaintiff’s claims are not ripe or are barred by the Clean Water

Act’s diligent-prosecution bars.        See id. at 68-77.    However,

the court concluded that the plaintiff had failed to demonstrate

standing with respect to alleged discharges from the UCC

Railyard and from the Filmont Site into the northern drainage

ditch and Ward Branch and that its pre-suit notice was


                                    4
 Case 2:21-cv-00101 Document 44 Filed 05/13/21 Page 5 of 22 PageID #: 1466



insufficient with respect to stormwater discharges and seep-

related discharges into the southern drainage ditch.           See id. at

28-67, 78.


             On March 5, 2021, while the plaintiff’s application

for a TRO was still pending, the defendant filed the current

motion to dismiss the plaintiff’s complaint.         See ECF No. 23.

As in its briefing on the application for a TRO, the defendant

argues that the plaintiff lacks standing to pursue its Clean

Water Act claims, that the claims are not ripe or are barred

under the Clean Water Act’s diligent-prosecution bars due to the

state administrative proceedings, and that the plaintiff’s pre-

suit notice is insufficient.      See ECF No. 24 at 4-17; ECF No. 27

at 2-5.   Additionally, the defendant argues that the plaintiff’s

claims, which are based on ongoing Clean Water Act violations

alleged to have commenced in 1990, see ECF No. 1 ¶¶ 28, 64; ECF

No. 1-1 at 11, 13, are subject to a five-year statute of

limitations, see ECF No. 24 at 17-19; ECF No. 27 at 5-7.             The

motion has been fully briefed and is ready for disposition.




                                    5
 Case 2:21-cv-00101 Document 44 Filed 05/13/21 Page 6 of 22 PageID #: 1467



                            II.   Discussion


A.   Standing


           The defendant first argues that the plaintiff lacks

standing to bring its Clean Water Act claims.         Federal district

courts are courts of limited subject-matter jurisdiction,

possessing “only the jurisdiction authorized them by the United

States Constitution and by federal statute.”         United States ex

rel. Vuyyuru v. Jadhav, 555 F.3d 337, 347 (4th Cir. 2008).            As

such, “there is no presumption that the court has jurisdiction.”

Pinkley, Inc. v. City of Frederick, 191 F.3d 394, 399 (4th Cir.

1999).   Indeed, when the existence of subject matter

jurisdiction is challenged, “[t]he plaintiff has the burden of

proving that subject matter jurisdiction exists.”          Evans v. B.F.

Perkins Co., 166 F.3d 642, 647 (4th Cir. 1999); see also

Richmond, Fredericksburg, & Potomac R.R. Co. v. United States,

945 F.2d 765, 768 (4th Cir. 1991).


           At the motion-to-dismiss stage, “[a] defendant may

challenge subject-matter jurisdiction in one of two ways:

facially or factually.”     Beck v. McDonald, 848 F.3d 262, 270

(4th Cir. 2017) (citing Kerns v. United States, 585 F.3d 187,

192 (4th Cir. 2009)).     “In a facial challenge, the defendant

contends ‘that a complaint simply fails to allege facts upon


                                    6
    Case 2:21-cv-00101 Document 44 Filed 05/13/21 Page 7 of 22 PageID #: 1468



which subject matter jurisdiction can be based,’” and “the

plaintiff is ‘afforded the same procedural protection as [it]

would receive under a [Fed. R. Civ. P.] 12(b)(6) consideration,’

wherein ‘the facts alleged in the complaint are taken as true,’

and the defendant’s challenge ‘must be denied if the complaint

alleges sufficient facts to invoke subject matter

jurisdiction.’”      Id. (quoting Kerns, 585 F.3d at 192). 1


             “The standing doctrine derives from ‘the

Constitution’s limitation on Article III courts’ power to

adjudicate cases and controversies’” and thus “implicates the

court’s subject matter jurisdiction.”           South Carolina v. United

States, 912 F.3d 720, 726 (4th Cir. 2019) (quoting Frank Krasner

Enters. v. Montgomery Cty., 401 F.3d 230, 234 (4th Cir. 2005)).



1 Alternatively, a defendant may mount a “factual challenge,” by
arguing “‘that the jurisdictional allegations of the complaint
are not true.’” Beck, 848 F.3d at 270 (brackets omitted)
(quoting Kerns, 585 F.3d at 192). In a factual challenge,
“[u]nless ‘the jurisdictional facts are intertwined with the
facts central to the merits of the [case],’ United States ex
rel. Vuyyuru v. Jadhav, 555 F.3d 337, 348 (4th Cir. 2009)
(quoting Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982)),
the court has “the discretion to ‘go beyond the allegations of
the complaint and in an evidentiary hearing determine if there
are facts to support the jurisdictional allegations,’” Beck, 848
F.3d at 270 (quoting Kerns, 585 F.3d at 192). “In that
situation, the presumption of truthfulness normally accorded a
complaint’s allegations does not apply, and the district court
is entitled to decide disputed issues of fact with respect to
subject matter jurisdiction.” Kerns, 585 F.3d at 192. The
court does not understand the defendant to be raising a factual
challenge to the complaint’s jurisdictional allegations.

                                       7
    Case 2:21-cv-00101 Document 44 Filed 05/13/21 Page 8 of 22 PageID #: 1469



“To establish Article III standing, ‘a plaintiff must show (1)

it has suffered an injury in fact . . . ; (2) the injury is

fairly traceable to the challenged action of the defendant; and

(3) it is likely, as opposed to merely speculative, that the

injury will be redressed by a favorable decision.’”             Id.

(quoting Friends of the Earth, Inc. v. Laidlaw Envtl. Servs.

(TOC), Inc., 528 U.S. 167, 180-81 (2000)). 2


             The defendant argues that the plaintiff has not

sufficiently alleged a cognizable injury to its property or

business interests.       However, the complaint alleges contaminants

that are discharged from the defendant’s properties are being

deposited onto the plaintiff’s property.           See ECF No. 1 ¶¶ 23-

24.    As the court noted in the TRO proceedings, the depositing

of contaminants onto the plaintiff’s property itself constitutes

a sufficiently concrete and particularized injury, and there is

no requirement that the plaintiff allege some sort of additional

business or impedimentary harm to establish an injury for Clean



2 “The Clean Water Act confers standing on ‘any person or persons
having an interest which is or may be adversely affected.’”
Friends of the Earth, Inc. v. Gaston Copper Recycling Corp., 629
F.3d 387, 396 (4th Cir. 2011) (quoting 33 U.S.C. § 1365(a),
(g)). “Thus, so long as a citizen plaintiff satisfies the
constitutional standing requirements, there is standing to bring
a suit under the Clean Water Act.” Ohio Valley Envtl. Coal.,
Inc. v. Maple Coal Co., 808 F. Supp. 2d 868, 879 (S.D.W. Va.
2011) (citing Gaston Copper Recycling, 629 F.3d at 396).


                                       8
 Case 2:21-cv-00101 Document 44 Filed 05/13/21 Page 9 of 22 PageID #: 1470



Water Act standing.     See ECF No. 32 at 33 n.16 (citing, inter

alia, Friends of the Earth, Inc. v. Gaston Copper Recycling

Corp., 204 F.3d 149, 154 (4th Cir. 2000) (en banc)).


           The defendant also seems to argue that the court

should not credit the complaint’s allegations that contaminants

from the defendant’s properties are being deposited onto the

plaintiff’s property.     The defendant’s argument in this regard

chiefly concerns contaminants alleged to be discharging from the

Filmont Site into Ward Branch and the northern drainage ditch.

The complaint alleges that these contaminants flow into Davis

Creek and are then deposited on the plaintiff’s property when,

at certain times, Davis Creek flows southward, toward the

plaintiff’s property, instead of maintaining its normal flow

northward, away from the plaintiff’s property.          See ECF No. 1 ¶

24.   The defendant argues the allegations that contaminants are

travelling upstream in Davis Creek to reach the plaintiff’s

property should not be believed.        For this reason, the defendant

argues, the plaintiff has failed to adequately allege that it

has been injured by contaminants being discharged into Ward

Creek and the northern drainage ditch and then deposited on its

property, that any injury to the plaintiff’s property caused by

contaminants is fairly traceable to such discharges, or that




                                    9
    Case 2:21-cv-00101 Document 44 Filed 05/13/21 Page 10 of 22 PageID #: 1471



abatement of such discharges would remedy the injury to the

plaintiff’s property. 3


              The court is not persuaded by the defendant’s

argument.      For one thing, the defendant entirely ignores the

complaint’s allegations that contaminants discharged from the

Filmont Site and the UCC Railyard into the southern drainage

ditch are deposited onto the plaintiff’s property where the

ditch, which flows downstream from the defendant’s properties,

traverses the plaintiff’s property.           See ECF No. 1 ¶ 23.

Further, in assessing a facial challenge to the complaint, like

the one brought by the defendant, the court is obligated to

accept its well-pled factual allegations – including allegations

that Davis Creek sometimes reverses its normal northward flow

and instead flows southward – as true.           See Beck, 848 F.3d at

270.



3 The defendant also advances the rather curious argument that
the plaintiff has failed to demonstrate standing because it has
not alleged that the defendant controls the flow of Davis Creek
to cause contaminants to travel upstream to the plaintiff’s
property. The mere fact that a defendant does not control the
flow of a waterway cannot defeat standing for a plaintiff
alleging that the defendant discharged into the waterway
contaminants that later reached the plaintiff’s property. If
the plaintiff’s property were downstream of the alleged
discharges, the defendant could hardly contest traceability
merely because it is not responsible for causing water to flow
downstream. Likewise, the defendant cannot contest traceability
merely because it is not responsible for causing Davis Creek to
backflow at certain times.

                                       10
    Case 2:21-cv-00101 Document 44 Filed 05/13/21 Page 11 of 22 PageID #: 1472



              In sum, the plaintiff has sufficiently alleged that it

has been injured by contaminants from the defendant’s properties

being deposited on its property; that the injury is fairly

traceable to discharges of contaminants from the defendant’s

properties into the southern drainage ditch, which deposits the

contaminants on the plaintiff’s property where the ditch

traverses it, and into Ward Branch and the northern drainage

ditch, which carry the contaminants to Davis Creek, which in

turn deposits them on the plaintiff’s property when, at certain

times, its reverses flow; and that the injury would be redressed

by an order enjoining or abating the discharges.             These

allegations are thus sufficient to withstand the defendant’s

facial challenge to the plaintiff’s standing. 4




4 In the TRO proceedings, the court concluded that the plaintiff
had failed to clearly show it had standing to bring its Clean
Water Act claims insofar as the claims relate to the UCC
Railyard and to discharges from the Filmont Site into Ward
Branch and the northern drainage ditch. See ECF No. 32 at 53.
The different result reached in this memorandum opinion and
order is attributable to the standard for showing standing
applicable in a TRO proceeding, which, the court determined,
required the plaintiff to clearly demonstrate the elements of
standing with evidence. See id. at 27-32; see also Beck, 848
F.3d at 270 (“[T]he procedural posture of the case dictates the
plaintiff’s burden as to standing.”).

                                       11
 Case 2:21-cv-00101 Document 44 Filed 05/13/21 Page 12 of 22 PageID #: 1473



B.   Pre-suit notice


           The defendant next argues that the action should be

dismissed because the plaintiff failed to provide sufficient

pre-suit notice of its Clean Water Act claims.          As the court

explained in a related case,

                     The Clean Water Act prohibits the discharge
           of pollutants into navigable waters of the United
           States without a permit. 33 U.S.C. § 1251 et seq.
           Section 505(b) of the Clean Water Act, id. § 1365(b),
           provides for “citizen suits” to enforce provisions of
           the Act. “[A]ny citizen may commence a civil action
           on his own behalf” against any person. Id.
           § 1365(a)(1). No citizen suit under § 1365(a)(1) may
           commence “prior to sixty days after the plaintiff has
           given notice of the alleged violation (i) to the
           Administrator [of the Environmental Protection
           Agency], (ii) to the State in which the alleged
           violation occurs, and (iii) to any alleged violator.”
           See id. § 1365(b)(1)(A). The requirements concerning
           the contents of such notice are governed by 40 C.F.R.
           § 135.3(a).

                       . . . .

                     Compliance with the notice requirement of 40
           C.F.R. § 135.3(a) “is a mandatory condition precedent
           to filing suit under the Clean Water Act.” Friends of
           the Earth, Inc. v. Gaston Copper Recycling Corp., 629
           F.3d 387, 400 (4th Cir. 2011). Notice regarding an
           alleged violation of the Clean Water Act “shall
           include sufficient information to permit the recipient
           to identify” the following information: (1) the
           specific standard, limitation, or order alleged to
           have been violated; (2) the activity alleged to
           constitute a violation; (3) the person or persons
           responsible for the alleged violation; (4) the
           location of the alleged violation; (5) the date or
           dates of such violation; and (6) the full name,
           address, and telephone number of the person giving
           notice. 40 C.F.R. § 135.3(a). “The requirement of
           adequate notice does not mandate that citizen

                                    12
 Case 2:21-cv-00101 Document 44 Filed 05/13/21 Page 13 of 22 PageID #: 1474



           plaintiffs list every specific aspect or detail of
           every alleged violation,” but notice “must provide the
           alleged violator with enough information to attempt to
           correct the violation and avert the citizen suit.”
           Friends of the Earth, 629 F.3d at 400 (internal
           quotation marks omitted) (quoting Pub. Interest
           Research Group of N.J., Inc. v. Hercules, Inc., 50
           F.3d 1239, 1248 (3d Cir. 1995)). A plaintiff’s lack
           of information cannot excuse deficiencies in a notice.
           Id. at 402.

Courtland Co., Inc. v. Union Carbide Co., No. 2:19-cv-00894,

2020 WL 6265080, at *2, 4 (S.D.W. Va. Oct. 23, 2020).


           In the TRO proceedings, the court determined that,

although “the plaintiff provided sufficient pre-suit notice

regarding the discharges associated with Ward Branch and the

northern drainage ditch,” it failed to “satisf[y] the pre-suit

notice requirement with respect to discharges associated with

the southern drainage ditch.”       ECF No. 32 at 62.     Further, the

court determined that the plaintiff failed to “satisf[y] the

pre-suit notice requirement with respect to stormwater

discharges.”     Id. at 67.


           For the reasons set forth in its memorandum opinion

and order denying the plaintiff’s TRO application, the court

concludes that, although the plaintiff’s pre-suit notice is

sufficient with respect to the discharges from the Filmont Site

into Ward Branch and the northern drainage ditch, they are

insufficient with respect to stormwater discharges and



                                    13
 Case 2:21-cv-00101 Document 44 Filed 05/13/21 Page 14 of 22 PageID #: 1475



discharges associated with the southern drainage ditch.            See id.

at 53-67.   Accordingly, the complaint’s Clean Water Act claims

are dismissed to the extent they concern stormwater discharges

and discharges associated with the southern drainage ditch.            See

Gaston Copper Recycling, 629 F.3d at 399-400.


C.   Diligent prosecution bars and ripeness.


            The defendant next argues that administrative

proceedings currently pending before state environmental

agencies warrants dismissal of the action.         As the court

explained in the TRO proceedings:

                      [O]n or about October 28, 2020, the WVDEP
            issued a notice of violation of the West Virginia
            Water Pollution Control Act to the defendant after . .
            . conducting its own site visit to the Filmont Site.
            The notice states that an inspection of the Filmont
            Site revealed that the defendant [is] . . . in
            violation of W. Va. Code § 22-11-8(b)(1) . . . .

                      On December 8, 2020, the Director of WVDEP’s
            Division of Water and Waste Management issued a
            unilateral order . . . [directing] the defendant to[,
            among other things,] within 30 days, either cease the
            discharge of industrial waste into waters of the State
            or electronically submit an administratively complete
            application for a[n applicable] permit . . . .

                      On January 7, 2021, the defendant filed an
            appeal of the Director’s . . . unilateral order to the
            [Board] . . . [and] a motion to stay the . . . order
            pending resolution of the appeal. . . . [T]he Board .
            . . stayed the Director’s order . . . [and] set an
            evidentiary hearing regarding the defendant’s appeal
            for May 13 and 14, 2021 . . . .



                                    14
 Case 2:21-cv-00101 Document 44 Filed 05/13/21 Page 15 of 22 PageID #: 1476



ECF No. 32 at 16-19 (internal citations, quotation marks, and

brackets omitted).


           The defendant argues that, in light of these pending

administrative proceedings, the plaintiff is barred from

bringing its Clean Water Act claims pursuant to the diligent

prosecution bars to citizen suits found in 33 U.S.C. §§

1319(g)(6)(A)(ii) and 1365(b)(1)(B).         The defendant further

argues that the administrative proceedings before the Board and

the WVDEP render the plaintiff’s claims “susceptible to

considerations of ripeness.”       ECF No. 24 at 14.


           The court rejected the defendant’s arguments for

application of the diligent-prosecution bars and the ripeness

doctrine in the TRO proceedings.         See ECF No. 32 at 68-78.     For

the same reasons expressed in the TRO proceedings, the court

concludes that the defendant’s arguments for dismissing the

action based on the diligent-prosecution bars and the ripeness

doctrine are misguided.


D.   Statute of limitations


           Lastly, the defendant argues that the plaintiff’s

Clean Water Act claims are barred by the five-year statute of

limitations set forth in 28 U.S.C. § 2462, which provides in

relevant part:

                                    15
    Case 2:21-cv-00101 Document 44 Filed 05/13/21 Page 16 of 22 PageID #: 1477



              Except as otherwise provided by Act of Congress, an
              action, suit or proceeding for the enforcement of any
              civil fine, penalty, or forfeiture, pecuniary or
              otherwise, shall not be entertained unless commenced
              within five years from the date when the claim first
              accrued . . . .

28 U.S.C. § 2462. 5      The defendant points out that both the

complaint and the plaintiff’s pre-suit notice allege that the

discharges on which the Clean Water Act claims are based

commenced no later than 1990 and thus that the defendant’s

alleged violations occurred decades ago, long before the five-

year period provided by § 2462.          ECF No. 1 ¶ 28; ECF No. 1-1 at

10-11, 13.


              The plaintiff responds that the defendant’s argument

fails because its complaint alleges that the discharges are

ongoing and continuing, which precludes application of the

statute of limitations.         See ECF No. 26 at 11-12; see also ECF


5 The plaintiff does not dispute that § 2462 sets forth the
applicable limitations period for its Clean Water Act claims.
The court further notes that other courts have applied § 2462 to
citizen-suit Clean Water Act claims. See Pub. Interest Research
Grp. of N.J., Inc. v. Powell Duffryn Terminals Inc., 913 F.2d
64, 73-76 (3d Cir. 1990); see also United States v. Hobbs, 736
F. Supp. 1406, 1408 n.5 (E.D. Va. 1990) (collecting cases).

          Although the parties do not address the issue, it is
uncertain whether § 2462 would operate to bar a Clean Water Act
claim to the extent a citizen plaintiff seeks injunctive relief
beyond a civil penalty. See generally S.E.C. v. Marin, 982 F.3d
1341, 1355 (11th Cir. 2020). However, because the court
determines for other reasons that § 2462 does not bar the
plaintiff’s claims at this stage, it declines to further
consider the issue.

                                       16
 Case 2:21-cv-00101 Document 44 Filed 05/13/21 Page 17 of 22 PageID #: 1478



No. 1 ¶ 28; ECF No. 1-1 at 10-11, 13.        The plaintiff further

points out that it first discovered the existence of the

discharges alleged in the complaint in 2019 during discovery in

a related case.    See ECF No. 26 at 12; see also ECF No. 1 ¶ 19.

The plaintiff also briefly argues that the defendant concealed

the discharges, preventing the plaintiff from discovering them

earlier.   See ECF No. 26 at 12.


           “A defendant’s claim that an action is time-barred is

an affirmative defense that it can raise in a motion to dismiss

when the ‘face of the complaint includes all necessary facts for

the defense to prevail.’”      Meridian Invs., Inc. v. Fed. Home

Loan Mortg. Corp., 855 F.3d 573 (4th Cir. 2017) (quoting

Leichling v. Honeywell Int’l, Inc., 842 F.3d 848, 850–51 (4th

Cir. 2016)).   Because ultimate resolution of a statute-of-

limitations defense often requires consideration of evidence

beyond the face of the complaint, dismissal based on a time bar

at the motion-to-dismiss stage is rare.         See Hengle v. Asner,

433 F. Supp. 3d 825, 891 (E.D. Va. 2020).         When faced with a

defendant’s motion to dismiss on the ground that the complaint’s

claims are time-barred, the court must accept the complaint’s

well-pled allegations as true.       See id.


           For purposes of § 2462, a claim accrues, and the five-

year period begins to run, when the plaintiff has a complete and

                                    17
    Case 2:21-cv-00101 Document 44 Filed 05/13/21 Page 18 of 22 PageID #: 1479



present cause of action – often (but not always) upon the

occurrence of the underlying violation.            See Gabelli v. S.E.C.,

568 U.S. 442, 448 (2013); Fed. Energy Reg. Comm’n v. Powhatan

Energy Fund, LLC, 949 F.3d 891, 898 (4th Cir. 2020).              However,

under the continuing-violation doctrine, a claim does not

completely accrue for purposes of the § 2462 limitations period

while the violative conduct remains continuous and ongoing.               See

United States v. Spectrum Brands, Inc., 924 F.3d 337, 354-55

(7th Cir. 2019); Interamericas Invs., Ltd. v. Bd. of Govs. of

Fed. Reserve Sys., 111 F.3d 376, 382 (5th Cir. 1997); Congaree

Riverkeeper, Inc. v. Carolina Water Serv., Inc., 248 F. Supp. 3d

733, 745-46 (D.S.C. 2017); United States v. Lowry, 409 F. Supp.

2d 732, 736-38, 741 (W.D. Va. 2006); United States v. Westvaco

Corp., 144 F. Supp. 2d 438, 442 (D. Md. 2001). 6


              The Fourth Circuit does not appear to have applied the

continuing-violation doctrine in the context of an environmental

statute like the Clean Water Act.           Courts that have done so




6 But see Sierra Club v. Okla. Gas & Elec. Co., 816 F.3d 666,
671-75 (10th Cir. 2016) (holding that, because § 2462’s time bar
applies five years from the date when the claim “first accrued,”
the five-year period begins to run when the violative conduct
has occurred and would support a cause of action, even if the
violation continued occurring until some later date (emphasis in
original) (quoting 28 U.S.C. § 2462)). Notably, the defendant
does not appear to argue that the continuing-violation doctrine
is inapplicable to the limitations period set by § 2462.

                                       18
 Case 2:21-cv-00101 Document 44 Filed 05/13/21 Page 19 of 22 PageID #: 1480



assess whether the alleged violation is occasioned by continual

unlawful acts rather than continual ill effects stemming from an

initial unlawful act.     See Westvaco Corp., 144 F. Supp. 2d at

442 (citing Nat’l Advert. Co. v. City of Raleigh, 947 F.2d 1158,

1166 (4th Cir. 1991)); see also Nat’l Parks & Conservation

Ass’n, Inc. v. Tenn. Valley Auth., 502 F.3d 1316, 1322 (11th

Cir. 2007) (“In determining whether to characterize a violation

as ‘continuing,’ it is important to distinguish between the

present consequences of a one-time violation, which do not

extend the limitations period, and a continuation of a violation

into the present, which does.” (internal quotation marks

omitted)).


             Additionally, at least one court has relied on the

Supreme Court’s decision in Gwaltney of Smithfield, Ltd. v.

Chesapeake Bay Foundation, Inc., 484 U.S. 49 (1987), which held

that, for purposes of bringing a Clean Water Act claim, a

citizen plaintiff cannot rely on “wholly past violations” but

must instead allege and prove a “continuous or intermittent

violation.”    484 U.S. at 52, 57, 64; see also Congaree

Riverkeeper, 248 F. Supp. 3d at 745-46.         To meet this

requirement, a citizen plaintiff may allege and prove either

“violations that continue on or after the date the complaint is

filed” or “a continuing likelihood of a recurrence in


                                    19
 Case 2:21-cv-00101 Document 44 Filed 05/13/21 Page 20 of 22 PageID #: 1481



intermittent or sporadic violations.”        Chesapeake Bay Found.,

Inc. v. Gwaltney of Smithfield, Ltd., 844 F.2d 170, 171-72 (4th

Cir. 1988).   Although the Supreme Court’s “continuous or

intermittent violation” requirement did not arise in the context

of a limitations issue, it has been employed by one court in

this circuit in determining whether a complaint sufficiently

alleged a continuous violation to overcome § 2462’s time bar.

See Congaree Riverkeeper, 248 F. Supp. 3d at 745-46.


           The plaintiff argues that its complaint sufficiently

alleges a continuous violation for purposes of the limitations

period because it satisfies the “continuous or intermittent

violation” test from Gwaltney.       See ECF No. 26 at 11-12.       The

defendant does not seem to dispute that the plaintiff’s

complaint satisfies this test but instead argues that the

Gwaltney test is simply not applicable for purposes of the

limitations period.     See ECF No. 27 at 5-6.


           The court need not conclusively determine at this

stage whether the Gwaltney test applies to the continuing-

violation doctrine in the limitations context.          Assuming the

Gwaltney test does apply, there is no dispute that the

plaintiff’s complaint satisfies it, and the court has no trouble

concluding that the complaint sufficiently alleges both that the

violative discharges continue after the date the complaint was

                                    20
    Case 2:21-cv-00101 Document 44 Filed 05/13/21 Page 21 of 22 PageID #: 1482



filed and that there is a continuing likelihood of a recurrence

in intermittent or sporadic unpermitted discharges.              See

Chesapeake Bay Found., 844 F.2d at 171-72.            And, even assuming

the Gwaltney test does not apply, the court concludes that the

complaint satisfies the alternative continuing-violation test

because the alleged Clean Water violations are occasioned by

continual unpermitted discharges rather than the ill effects

from an initial discharge or other violative conduct that

occurred in 1990.       See Nat’l Parks & Conservation Ass’n, 502

F.3d at 1322; Nat’l Advert. Co., 947 F.2d at 1166; Westvaco

Corp., 144 F. Supp. 2d at 442.          Thus, accepting the complaint’s

factual allegations, the court concludes that the plaintiff has

alleged continuous and ongoing violations and that, at this

stage, the defendant has not shown that the Clean Water Act

claims are time-barred under § 2462. 7


                                III. Conclusion


              For the foregoing reasons it is ORDERED that the

defendant’s motion to dismiss (ECF No. 23) be, and hereby it is,

granted insofar as is seeks dismissal of the plaintiff’s claims



7 The court declines to address the plaintiff’s other arguments
regarding application of the discovery rule and the fraudulent
concealment doctrine to the § 2462 limitations period in the
context of Clean Water Act citizen-suit claims.

                                       21
 Case 2:21-cv-00101 Document 44 Filed 05/13/21 Page 22 of 22 PageID #: 1483



to the extent they concern stormwater discharges and discharges

associated with the southern drainage ditch, and denied in all

other respects.    It is further ORDERED that the plaintiff’s

complaint be, and hereby it is, dismissed to the extent the

claims therein concern stormwater discharges and discharges

associated with the southern drainage ditch.


           The Clerk is directed to transmit copies of this

memorandum opinion and order to counsel of record and any

unrepresented parties.


                                         ENTER: May 13, 2021




                                    22
